Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features as described in the specification:
Paragraph 26, speed adjustment knob
Paragraph 29, water conduit 46’
Paragraph 30, hot water pressure spray 91
Paragraph 30, seeds of weeds 92
Paragraph 33, longitudinal slot 89
Paragraph 33, right angle end 88
Paragraph 33, projecting pin 87
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
In at least Paragraph 26, reference character “16” has been used to designate both a gas generator and a gearbox.  
In at least Paragraph 30, reference character “90” has been used to designate both a band and the seed bed.
In at least Figure 1, reference character “23” has been used to designate both a low water level indicator (see Paragraph 35) and potentially a missing speed adjustment knob (see Paragraph 26, Annotated Figure 1, and objection under 37 CFR 1.83(a) above)

    PNG
    media_image1.png
    633
    762
    media_image1.png
    Greyscale

Annotated Figure 1: The instance of “23” on the right is assumed to be directed to an element that was removed from the drawing, perhaps the speed adjustment knob.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In at least Paragraph 27, hot water heater vehicle 33
In at least Paragraph 29, solid top rectangular plate 45
In at least Paragraph 29, water conduit 46’
In at least Paragraph 29, lower surface 47
In at least Paragraph 29, top plate 46
In at least Paragraph 29, outer surface 55
In at least Paragraph 30, lower soil contact surface 52’
In at least Paragraph 30, hot water pressure spray 91
In at least Paragraph 30, seeds of weeds 92
In at least Paragraph 33, longitudinal slot 89
In at least Paragraph 33, right angle end 88
In at least Paragraph 33, projecting pin 87
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In at least Figure 9, reference character “85” is not mentioned in the description. It is noted that the “90 degree elbow coupling” mentioned in Paragraph 27 likely corresponds to this reference character.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Paragraph 7, “vehicle for sterilizing the seed” should read “vehicle for sterilizing the seed”
Paragraph 29, “With reference not to Figures 6 and 7” should read “With reference now to Figures 6 and 7”
Paragraph 29, “The bolts are fasten by nuts” should read “The bolts are fastened by nuts”
Paragraph 30, "and a at a temperature" should read "and at a temperature" 
Paragraph 31, “connecting arm 70” should read “connecting arm 70’”
Paragraph 32, “5 degrees in thf forward and rearward directions” should read “5 degrees in the forward and rearward directions”
Paragraph 33, “the consol 21” should read “the console 21”
Paragraph 33, “having a right angle end to received a projecting pin” should read “having a right angle end to receive a projecting pin”
Paragraph 34, “With reference not to Figures 1 and 2” should read “With reference now to Figures 1 and 2
Paragraph 34, “an instantaneous gas-fired water heater capable of raising the temperature of 1.6 gallons of water per minute to a temperature of 45 degrees F” should perhaps read “… 145 degrees F” It is noted that 45°F is not commensurate with heated water from a typical gas-fired water heater.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
For clarity, all instances referring to the “hot water applicator manifold housing” of claim 1 should precisely recite the “hot water applicator manifold housing”, e.g. claim 2, “housing” and “manifold housing”
For clarity, all instances referring to the “manually guidable wheel driven shuttle vehicle” of claim 1 should precisely recite the “manually guidable wheel driven shuttle vehicle”, e.g. claim 1, “wheel driven vehicle”
For clarity, all instances referring to the “self-contained mobile water heating vehicle” of claim 1 should precisely recite the “self-contained mobile water heating vehicle”, e.g. claims 4, 6, and 7, “hot water heater vehicle”
Regarding Claim 1, “conduit means” is recited in lines 11-12. Subsequently, lines 16-18 of the claim also recites “one of said conduit means… another of said conduit means of said pair of conduits…” The introduction of “conduit means” in lines 11-12 doesn’t necessitate a pair of conduits, although the language in lines 16-18 appears to imply that “conduit means” encompasses two conduits. The language in lines 11-12 and 16-18 should be amended in a way that makes the interpretation consistent.
It’s noted that this objection is also related to the rejection under section 112(b), below, with regards to “said pair of conduits” in line 18 having a lack of antecedent basis.
Moreover, dependent claim 13 defines “said conduit means.” Examiner respectfully advised Applicant to review claim 13 and the aforementioned limitations of claim 1 to ensure that there’s consistency, as well.
Claim 2 line 5, “opivoting” should read “pivoting”
Claim 2 line 7, “effect” should perhaps read “affect”
Claim 5 line 4, “has” should read “as”
Claim 8 line 2, “connector” should read “connectors”
Claim 14, there are two instances of step xi, one on the bottom of page 17 and one on the top of page 18. It is unclear if the second instance of step xi is a continuation of the first instance of step xi or an improperly labeled step xii. Claim 8 is additionally being interpreted as referring to both instances when making reference to step xi.
Claim 16 line 2, “insure” should read “ensure”
Claim 17 line 1, “comprised” should read “comprises”
Claims 1-13 are also rejected by virtue of dependency from at least Claim 1
Claims 15-20 are also rejected by virtue of dependency from Claim 14
Appropriate correction is required.
Examiner’s Note
	There are a large number of objections to the drawings, specification, and claims. The disclosure has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of in the disclosure. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
“directional control means for manually controlling the direction of displacement of said wheel driven vehicle by an operator person” in claim 1
“operable control means to direct water flow there through to a selected one of two outlet ports of said controllable valve” in claim 1
“water level sensing means to detect the water reserve in said hot water reservoir” in claim 7
“manually operable control elements to control a wheel drive of said shutter vehicle, and the operation of a dual-function pump and an electric generator” in claim 11
“burner control means” in step (ii) of claim 14
Note: Reference is made to the 1/27/2020 specification and claims
Regarding the directional control means, Paragraph 33 of the specification states:
“Figures 5A and 5B illustrates directional control means to provide for a user person to manually control the direction of displacement of the wheel driven shuttle vehicle. It is simply provided by a pair of handle bars 71 which are removably attached to a pair of vertical tubes 72 secured to the rear frame member 70 on opposite sides9 thereof. A further pair of horizontal tubes 73 secured to an elevated frame 74 on a front end of the shuttle vehicle to permit the handle bars 71 to be connected thereto to re-orient the shuttle vehicle. Because the shuttle vehicle 11 is driven at a constant speed by the drive motor 1, the operator person only has to guide the direction of movement of the shuttle vehicle and this is accomplished by holding the handle bars 71 and following the shuttle vehicle along the seed bed by holding the handle bars which extend vertically. When the shuttle vehicle reaches the end of a seed bed, the operator person shuts off the motor drive on/off switch 20 and the pump on/off switch 50' on the [console] 21. The operator person then removes the handle bars from its rear tubes 72 and positions the handle bars 71 in the front tubes, as shown in Figure 5B. The operator person then lifts the handle bars to lift the front drive wheels off the ground to displace and re-orient the shuttle vehicle onto another bed or simply to move it to another location to fill it with water”.
Claim 8 additionally states:
“said directional control means is provided by a pair of handle bars removably securable to connectors provided at a rear end and a front end of said frame of said shuttle vehicle, said pair of handle bars when secured at a rear end of said frame permitting said operator person to guide said shuttle vehicle as it moves along said seed bed by motorized front driven wheels of said shuttle vehicle, said pair of handle bars when secured at said front end of said frame permitting said frame to be lifted on rear idle wheels of said shuttle vehicle and to be reoriented along a different path”.
Regarding the operable control means, Claim 13 states:
“said operable control means of said valve is a lever arm operable by said operator person to displace said flow path from said inlet end of said valve to a selected one of said two outlet ports”.
Regarding the water level sensing means, Paragraph 35 of the specification states:
“A low water level indicator 23 is mounted on the console 21 and secured to a level detection device, not shown, but of a type well [known] in the art, and mounted on the reservoir 25 to provide an indication to the user person that the reservoir requires refilling”.
Regarding the manually operable control elements, Paragraph 26 of the specification states:
“The front wheels are driven by an electric motor 15 which is provided power by a gas generator 16 mounted on the frame … The motor is driven at a constant speed and is operated by a motor on/off switch 20 mounted on the rear console 21”.
Paragraph 37 additionally states:
“the user person shuts off the dual-function pump 50 by switching off the switch 50' on the console 21”.
Regarding the burner control means, Paragraph 34 of the specification states:
“It is pointed out that the control valve is provided to modulate a burner flame of a burner associated with the water heater to control the rate of increase of temperature of the heated water in the re10circulating flow path has the heated water approaches a predetermined temperature, herein in the range of between 200 to 207 degrees F, to slow down the increase in temperature not to exceed the boiling point of water to avoid creating steam”.
Paragraph 37 additionally states:
“The user person controls the burner flame intensity via the control valve 79 to control the rate of increase of the heating temperature of the water in the water flow path flowing through the water heater”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said pair of conduits” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider the pair of conduits mentioned in line 18 of claim 1 as being the first instance of a pair of conduits.
The term “undesirable weeds” in claim 1 is a relative term which renders the claim indefinite. The term “undesirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the use of “undesirable” in combination with “weeds” means some weeds are “desirable”. If so, it is unclear what weed would be considered desirable.
For the purpose of substantive examination, Examiner will consider any weeds that substantially read on claim 1 as being undesirable. 
Claim 2 recites the limitation "said soil bed" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider the soil bed mentioned in lines 5 and 6 of claim 2 as being the first instance of a soil bed.
Claim 3 recites the limitation " said jet holes" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider the jet holes mentioned in lines 4 and 5 of claim 3 as being the first instance of jet holes.
Claim 5 recites the limitation "said heated water" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider the heated water in lines 3 and 4 of claim 5 as being the first instance of heated water.
At least Claim 5 recites the limitation "said water temperature gauge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider the water temperature gauge in line 5 of claim 5 as being the first instance of a water temperature gauge.
The term “a high gear ratio” in claim 10 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of substantive examination, Examiner will consider any gear ratio that substantially reads on claim 10 as a high gear ratio.
The term “a predetermined constant low speed” in claim 10 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of substantive examination, Examiner will consider any speed that substantially reads on claim 10 as a low speed.
The term “a desired temperature in the range from about 205-207 degrees F” in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of substantive examination, Examiner will consider any temperature that substantially reads on claim 16 as being about in the claimed range.
Claims 2-13 are also rejected by virtue of dependency from at least Claim 1
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record to the claimed invention of claim 1, including the interpretations of claim 1 under 35 U.S.C. 112(f), is Lipes et al. (US 20120288333 A1), hereinafter Lipes, in view of the attached non-patent literature to AgriEuro (Note an accessibility date of 6/7/2015).  
Regarding claim 1, Lipes teaches a seed bed sterilization system for preventing undesirable weeds from growth in said seed bed (Paragraph 1, “The present invention relates to an apparatus and method for sterilizing seed beds in soil by injecting hot pressurized water under the soil surface … to form a seed bed rid of weeds”), comprising
 a wheel driven shuttle vehicle (Paragraph 22, “The carriage 30 is provided with a frame 38 having opposed spaced-apart vertical wheel support frame members 33 displaceable on wheels 33'”) having 
a frame for supporting a hot water reservoir (Figure 1A, water reservoir 48, which could be used to store water that is considered to be “hot”), 
a hot water applicator manifold housing (Figure 1A, water injecting chambers 10) displaceably supported on said frame for displacement from a storage position (Paragraph 22, “water injecting chambers 10 to be positioned from a disengaged position, above the soil surface 31’”) to a seed bed contact position (Paragraph 22, “… to an engaged position into the soil surface” where in the engaged position the water injecting chambers 10 contact the seed bed) where hot water is discharged under pressure from a lower soil contact surface of said hot water applicator manifold housing (Paragraph 18, “the side walls 11 and 11' are configured to penetrate or slice into the soil 31 in at least a lower region thereof where the jet holes are disposed whereby pressurized hot water 32 can be injected into the soil”) and into said seed bed at a substantially constant rate (Paragraph 5, “[injecting] pressurized hot water under the top surface of a soil to form a seed bed by displacing the hot water injecting chamber over the soil” Where it is understood the water injection and displacement are substantially at constant rates during use).
But fails to teach the shuttle vehicle being displaced by a constant speed drive and manually guidable by an operator person using directional control means, and
A self-contained mobile water heating vehicle having a water heater for heating water to be contained in said hot water reservoir, 
conduit means disconnectably securable between said water heater and said hot water reservoir and a controllable valve, 
a dual-function water pump mounted on said shuttle vehicle and connected between an outlet of said hot water reservoir and said controllable valve, said controllable valve having operable control means to direct water flow there through to a selected one of two outlet ports of said controllable valve, 
one of said conduit means connecting an outlet of said water heater to an inlet of said hot water reservoir, 
another of said conduit means of said pair of conduits connecting an inlet of said water heater to one of said two outlet ports of said controllable valve, and 
a hot water supply conduit interconnecting the other of said two outlet ports of said controllable valve to said manifold housing, 
said dual-function pump controlling water flow through said controllable valve.
However, AgriEuro teaches a vehicle being displaced by a constant speed drive (“1 forward gear”) and manually guidable by an operator person (Annotated Figure 2, the handlebars are understood to be for directional control of the vehicle by an operator person).

    PNG
    media_image2.png
    441
    549
    media_image2.png
    Greyscale

Annotated Figure 2: Self-propelled power barrow with sprayer pump of AgriEuro

Lipes and AgriEuro are considered to be analogous because they are both in the same field of agricultural spraying equipment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the carriage 30 of Lipes to implement the self-propelled and manually guidable features of AgriEuro. This would be done by providing the typically towed carriage 30 of Lipes with an engine, drivetrain, and driven wheels, such that an operator could steer the vehicle with the handlebars. These modifications would provide the predictable result and benefit of allowing for the seed bed sterilization system of Lipes to have maneuverability in tight spaces, as suggested by AgriEuro, regarding the self-propelled pneumatic Tractor wheels and rear pivoting wheels, “The pneumatic Tractor wheels ensure really good drive, even on not perfectly even or sloping terrain (up to a good 20%). The rear pivoting wheels ensure [maneuverability] in tight spaces”.
Furthermore, while Lipes modified by AgriEuro teaches the vehicle being displaced by a constant speed drive and manually guidable by an operator person, it is insufficient in teaching directional control means as interpreted under 35 U.S.C. 112(f), which require the features described in the Claim Interpretation section of this Office Action, above.
Finally, it is understood that the remaining parts of claim 1 that aren’t taught by Lipes, or any modification thereof, are related to the self-contained mobile water heating vehicle. While the carriage 30 of Lipes includes a hot water generator 16 and pump 49, they are arranged such that water at no particularly high temperature in the tank is pumped through the hot water generator, raising its temperature as described in Paragraph 25, and sent directly to the plurality of plates 11 for injecting the heated water into the soil. Modifying the carriage 30 of Lipes to relocate the hot water generator to an external unit, and then providing an additional valve for use in selectively recirculating the water through the heater when a connection is formed between the two vehicles would not be an obvious modification to one of ordinary skill in the art. Furthermore, this feature is not taught by the prior art and it would destroy the principle operation of Lipes, where water is heated as it is being pumped into the ground. 
Also, it is important to note the distinction between the hot water applicator manifold housing of the instant application and the water injecting chambers 10 of Lipes. It is recognized that the instant application is directed to a substantially horizontal applicator, while Lipes is directed to a vertical applicator; however, in both cases, the limitation of claim 1 “hot water is discharged under pressure from a lower soil contact surface” is met. At least the following references teach an applicator in the horizontal orientation:
DE 202018100345 U1
DE 202013008922 U1
ES 2308373 T3, figure 5
US 6047900 A
JP 03259021 A
Claims 2, 3, 5, 10, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
It is noted that any subsequent amendments to overcome the instant rejections to the claims under 112(b), including the instant objections, should not materially change the scope of at least the claims currently marked as allowable or having allowable subject matter. Should the scope materially change, further search and/or consideration could be necessitated.
Claims 4, 6-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 and 17-20 are allowed.
The closest prior art of record to the claimed invention of claim 14 is Lipes (US 20120288333 A1) in view of the attached non-patent literature to AgriEuro (Note an accessibility date of 6/7/2015).  
	Regarding Claim 14, Lipes teaches a method for sterilizing seeds of weeds present in a vegetable seed bed comprising the steps of:
i) providing a wheel driven shuttle vehicle (Figure 1, carriage 30) having a hot water reservoir (Figure 1, water reservoir 48, which is understood to contain water which becomes hot, i.e. a hot water reservoir), a hot water applicator manifold housing (Figure 1, water injecting chambers 10), and a dual-function pump (Figure 1, pump 49). 
 (iii) filling said hot water reservoir with water (Paragraph 17, “A water reservoir 48 provides a supply of water” it is understood that the reservoir would first need to be filled),
 (xi) positioning said hot water applicator manifold onto said seed bed with said shuttle vehicle disposed there over (Paragraph 5, “[injecting] pressurized hot water under the top surface of a soil to form a seed bed by displacing the hot water injecting chamber over the soil” where in Figure 1 it is understood that the carriage 30 is above the water injecting chambers 10), and
(xii) switching on said dual-function pump (Paragraph 17, the water is supplied to the hot water generator 16 by turning on the pump 49) with hot water from said hot water reservoir being injected under pressure (Paragraph 17, “The jet holes 14 communicate with a respective manifold 15 which is connected by flexible conduits 17 to a hot water generator 16 to supply pressurized hot water 16”. Where it is understood that the pressurized hot water is ultimately supplied by the water reservoir 48, “A water reservoir 48 provides a supply of water to the hot water generator 16 via a pump 49”) from a lower surface of said hot water applicator manifold housing and into said seed bed (Paragraph 18, “the side walls 11 and 11' are configured to penetrate or slice into the soil 31 in at least a lower region thereof where the jet holes are disposed whereby pressurized hot water 32 can be injected into the soil”) to sterilize any undesirable weed seeds (Paragraph 1, “The present invention relates to an apparatus and method for sterilizing seed beds in soil by injecting hot pressurized water … to form a seed bed rid of weeds”).
	But fails to teach 
i) providing a wheel driven shuttle vehicle having a controllable valve, 
(ii) providing a self-contained mobile hot water heater vehicle having a water heater with inlet and outlet connections to permit water flow through said water heater, a burner for heating water in said water heater and burner control means,
(iv) establishing a conduit connection between said outlet connection of said water heater and to an inlet of said hot water reservoir and said inlet of said water heater to a first outlet port of said controllable valve,
(v) operating said dual-function pump to circulate water in a continuous flow path through said water heater and said hot water reservoir,
(vi) monitoring the temperature of said water in said continuous flow path,
(vii) controlling said burner to control the heating temperature of said water in said flow path flowing through said water heater,
(viii) shutting said dual-function pump and said burner once a desired temperature has been detected by step (vi),
(ix) operating said controllable valve to close said first outlet port and open a second outlet port thereof to provide for hot water flow from said hot water reservoir to said hot water applicator manifold,
(x) disconnecting said conduit connections of step (iv), 
(xii) switching on a drive of said wheel driven shuttle vehicle to cause said shuttle vehicle to be displaced over and along said seed bed at a predetermined constant speed while a user person guides said shuttle vehicle along said seed bed
However, AgriEuro teaches 
(xii) switching on a drive of a wheel driven shuttle vehicle (Annotated Figure 2, it is understood that there is a drive mechanism that is selectively activated to propel the power barrow “Lower metal lever: operates forward gear”) to cause said shuttle vehicle to be displaced over and along said seed bed at a predetermined constant speed (It is understood that activating the “1 forward gear” caused the forward movement of the vehicle. When modifying the drive to the carriage 30 of Lipes, it is understood to be driven along a seed bed) while a user person guides said shuttle vehicle along said seed bed (Annotated Figure 2, the handlebars are understood to be for directional control of the vehicle by an operator person. It is understood that when modifying the drive to the carriage 30 of Lipes, it would be driven along a seed bed).

    PNG
    media_image2.png
    441
    549
    media_image2.png
    Greyscale

Annotated Figure 2: Self-propelled power barrow with sprayer pump of AgriEuro
Copied from above

Lipes and AgriEuro are considered to be analogous because they are both in the same field of agricultural spraying equipment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the carriage 30 of Lipes to implement the self-propelled and manually guidable features of AgriEuro. This would be done by providing the typically towed carriage 30 of Lipes with an engine, drivetrain, and driven wheels, such that an operator could steer the vehicle with the handlebars. These modifications would provide the predictable result and benefit of allowing for the seed bed sterilization system of Lipes to have maneuverability in tight spaces, as suggested by AgriEuro, regarding the self-propelled pneumatic Tractor wheels and rear pivoting wheels, “The pneumatic Tractor wheels ensure really good drive, even on not perfectly even or sloping terrain (up to a good 20%). The rear pivoting wheels ensure [maneuverability] in tight spaces”.
Finally, it is understood that the remaining parts of claim 1 that aren’t taught by Lipes, or any modification thereof, are related to the self-contained mobile water heating vehicle. While the carriage 30 of Lipes includes a hot water generator 16 and pump 49, they are arranged such that water at no particularly high temperature in the tank is pumped through the hot water generator, raising its temperature as described in Paragraph 25, and sent directly to the plurality of plates 11 for injecting the heated water into the soil. Modifying the carriage 30 of Lipes to relocate the hot water generator to an external unit, and then providing an additional valve for use in selectively recirculating the water through the heater when a connection is formed between the two vehicles would not be an obvious modification to one of ordinary skill in the art. Furthermore, this feature is not taught by the prior art and it would destroy the principle operation of Lipes, where water is heated as it is being pumped into the ground. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180160673 A1, device for damaging weeds
DE 202018100345 U1, similar spraying manifold
DE 202013008922 U1, similar spraying manifold
DE 202009001969 U1, water heater for heating to almost boiling temperatures
ES 2308373 T3, similar spraying manifold, figure 5
US 6047900 A, similar spraying manifold, mobile spraying head
JP 03259021 A, similar spraying manifold, mobile heated spraying tank
Non-patent literature to Eco Temp, mobile tankless water heater, for connection with a gas tank such as a propane tank
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762